            Case 1:20-cr-00432-JMF Document 26 Filed 02/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   20-CR-432 (JMF)
                                                                       :
YAUREL CENTENO,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

          The next pretrial conference (at which counsel should be prepared to discuss defense

counsel’s Motion to Withdraw (Doc. #24)) is hereby rescheduled for February 10, 2021, at

11:00 a.m. and will occur as a video/teleconference using the Skype for Business platform. To

optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the Skype for Business system, only one counsel per

party may participate. Co-counsel, members of the press, and the public may access the audio

feed of the conference by calling 917-933-2166 and using access code 312052395#.

          In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference because accessing it earlier may

cause disruptions to other proceedings.

          To optimize use of the Skype for Busness technology, all those participating by video

should:
          Case 1:20-cr-00432-JMF Document 26 Filed 02/05/21 Page 2 of 4




           1. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           2. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If Skype for Business does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 5421540#. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-jesse-m-

furman, counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.




                                                  2
          Case 1:20-cr-00432-JMF Document 26 Filed 02/05/21 Page 3 of 4




       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., a plea

agreement or proposed orders or documents regarding restitution, forfeiture, or removal), counsel

should submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours

prior to the proceeding. To the extent any documents require the Defendant’s signature,

defense counsel should endeavor to get them signed in advance of the proceeding as set forth

above; if defense counsel is unable to do so, the Court will conduct an inquiry during the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.



       SO ORDERED.


Dated: February 5, 2021                           __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                 3
           Case 1:20-cr-00432-JMF Document 26 Filed 02/05/21 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                             CONSENT TO PROCEED BY VIDEO
                                                                          OR TELECONFERENCE
                          -v-
                                                                              -CR-   (JMF)
                                  ,
                                    Defendant(s).
-----------------------------------------------------------------X

Defendant ______________________________________ hereby voluntarily consents to
participate in the following proceeding via video or teleconferencing:

___     Initial Appearance/Appointment of Counsel

___     Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

___     Preliminary Hearing on Felony Complaint

___     Bail/Revocation/Detention Hearing

___     Status and/or Scheduling Conference

___     Misdemeanor Plea/Trial/Sentence



_______________________________                            _________________________________
Defendant’s Signature                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_____________________________                                _________________________________
Print Defendant’s Name                                       Print Defense Counsel’s Name


This proceeding was conducted by reliable video or teleconferencing technology.


___________________                                          _________________________________
Date                                                                   U.S. District Judge




                                                         4
